Citation Nr: 1643401	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for benign endocervical epithelium. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1985 to February 1986 and November 1986 to December 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the RO in Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers service connection for benign endocervical epithelium.  

September 1994 and December 1995 service treatment records note the Veteran was diagnosed with benign endocervical epithelium.  (See Virtual VA, STR medical-photocopy, 12/11/95, 9/20/94, pg. 3-5).  A September 2010 service treatment record notes the Veteran was pregnant and had vaginal spotting.  (See Virtual VA, medical treatment record, 9/01/10, pg. 10).  In an October 2010 statement the Veteran reported she was no longer pregnant. 

The Veteran was afforded a VA examination in November 2010, in which she reported her gynecological condition began in June 1993 and her post-partum pap smear results were abnormal.  Since the condition began, it had improved.  She reported she has urinary incontinence due to her gynecological condition.  The approximate date of her last pap smear was in January 2010.  She had five full term pregnancies and three mischarges.  The report notes a pelvic examination and pap smear were declined by the Veteran and a waiver form signed and dated by the Veteran notes she waived a pap smear/pelvic examination.  The examiner opined that a diagnosis was not possible because there were no previous studies to confirm the diagnosis. 

In her April 2012 notice of disagreement the Veteran states that during her VA examination the examiner asked her how long it had been seen her last abnormal pap smear.  "When I explained it to him, he said that he needed to do a pelvic exam for this claim, but thought it was unnecessary since it had been so long since I had an abnormal pap smear.  So my impression from him was that there was no point in doing this because I would get nothing from my claim on this condition, so I did not do the pelvic exam." 

As the Veteran reported the November 2010 VA examiner told her it was unnecessary to have a pelvic examination so she waived her right to a pap smear/pelvic examination, which led to no physical testing for a benign endocervical epithelium condition and ultimately the denial of her claim based on the finding of no current disability, the Board finds the Veteran should be afforded a new VA examination, to include a pap smear/pelvic examination, to ascertain whether she has a current disability. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and again ask her to submit, or authorize VA to obtain, all pertinent medical records from any private facility where she has been seen for her claimed benign endocervical epithelium condition since her separation from service in 2010.  

If the Veteran provides the requisite authorization, make reasonable attempts to obtain any such records.  Such attempts should include a follow-up request if such records from the facility during this time frame are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1) , as well as requisite notice to the Veteran under 38 C.F.R. 3.159(e)(1) that VA was unable to obtain such records.

2. Additionally, ask the Veteran whether she has been seen at any VA facility for her claimed benign endocervical epithelium condition.  If so, please associate such records with the claims file.  

3. Only after obtaining any evidence that the Veteran identifies or determining such evidence is not available, then, the AOJ should schedule the Veteran for an appropriate VA examination to determine if she currently has a benign endocervical epithelium and if so, to determine whether it is related to her service.  

All indicated studies should be performed, to include a pap smear and pelvic examination, if the Veteran consents.  If, instead, she submits recent medical evidence showing the results of a pap smear and pelvic examination, and the examiner determines those results are sufficient to render an informed opinion, then further invasive testing is not needed.

The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

a. The examiner should first determine whether the Veteran has a benign endocervical epithelium disability.  

b. If the examiner determines the Veteran currently has a diagnosis of benign endocervical epithelium, the examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed benign endocervical epithelium was incurred in or a result of a disease or injury sustained during active duty service, to include her diagnoses of benign endocervical epithelium in September 1994 and December 1995.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

